 



INNERWORKINGS, INC.

600 West Chicago Avenue

Suite 850

Chicago, Illinois 60654

 

 

April 18, 2014

Mr. Daniel Friedberg

Sagard Capital Partners, L.P.

325 Greenwich Avenue

Greenwich, Connecticut 06830

 

Dear Dan:

 

As discussed, the Nominating and Corporate Governance Committee (the
“Committee”) of the Board of Directors (the “Board”) of InnerWorkings, Inc. (the
“Company”) has completed its consideration of your qualifications to serve as a
member of the Board. The members of the Committee and the other directors are
very impressed with your qualifications and experience, your expressed
commitment to devote the time and effort required of members of the Board and to
act in the best interests of all of the Company’s stockholders, and believe
that, as a member of the Board, you will make significant contributions to the
future success of the Company.

 

Accordingly, I am pleased to confirm, on behalf of the Board, that the Committee
intends to formally approve your nomination to the Board, and the Board intends
to formally elect you to the Board, at the upcoming April 21, 2014 telephonic
meeting of the Committee and Board, subject to your affirmation of the following
understandings and agreements:

 

1.Corporate Governance Guidelines. As discussed, your nomination to the Board is
based on your personal qualifications and anticipated contributions to the
Company as a member of the Board, and not primarily upon your experience and
affiliation with Sagard Capital Partners, L. P. (“Sagard”) or Sagard’s ownership
interest in the Company. However, because you are affiliated with Sagard, a
large institutional stockholder of the Company, the Board believes that a
reduction in Sagard’s ownership interest to less than 10% of the Company’s
outstanding common stock (“Common Stock”), resulting from the sale or other
disposition of Common Stock by Sagard, (rather than from passive dilution of
Sagard’s ownership interest due to any change in outstanding shares of Common
Stock, etc.), would equate to a “professional change” under the Board’s existing
Corporate Governance Guidelines, which in turn would require you to promptly
tender your resignation to the Board. Under the Guidelines, the Board will then
review the continued appropriateness of your Board service and determine whether
the resignation should be accepted.

  

2.Confidentiality. In your capacity as a director, you will be provided with
confidential information concerning the business and affairs of the Company. You
acknowledge the confidential and proprietary nature of such information and
agree that during your tenure as a director of the Company and after such tenure
ends, you shall keep such confidential information strictly confidential and not
disclose the confidential information to any person or entity, including Sagard,
without the prior written consent of the Company, except to the extent required
by applicable legal process or requested by applicable legal authority or stock
exchange. Notwithstanding the foregoing, the Company consents to your disclosure
of confidential information to Sagard subject to the terms of the
confidentiality agreement entered into separately between Sagard and the Company
in connection with your nomination.



 



 

 

 

3.Trading Restrictions. During your service as a director of the Company and
until the expiration of any blackout period in effect on the date on which your
tenure as a director of the Company ends (the “Restricted Period”), you agree to
abide by the provisions of the Company’s Insider Trading Policy (the “Policy”),
including the blackout period restrictions. In addition, in order to avoid any
appearance of misappropriation of material non-public information, Sagard also
agrees to abide by the provisions of the Policy, including the blackout period
restrictions, during the Restricted Period. Any sales of the Common Stock by you
or Sagard during the Restricted Period shall be made pursuant to a Rule 10b5-1
plan approved by the Company’s General Counsel and solely with respect to your
personal sales additionally approved by the Board.

 

4.Compensation. To avoid any conflict of interest with Sagard and the Company,
Sagard shall not compensate you for your service as a director of the Company.
You will be compensated for your service as a director of the Company solely by
the Company. You shall be compensated on the same basis as all other
non-employee directors of the Company. Subject to your election for an
additional term at the Company’s annual meeting on June 13, 2014, your
compensation will commence with an equity grant typically granted to all
non-employee directors after the Company’s annual meeting of stockholders on
June 13, 2014. You will not receive director compensation for the period from
April 21, 2014 through June 13, 2014. In accordance with Sagard’s internal
policy, the Company understands and agrees that any equity grants issuable to
you may instead be issued to Sagard on your behalf at your request.

 

Upon your execution and delivery of this letter to me, affirming the above
understandings and agreements, your nomination to become a member of the
Company’s Board shall be placed on the agenda for the upcoming April 21, 2014
meeting of the Committee and Board.

 

In closing, I would like to note that all of us sincerely look forward to your
participation as a member of the Board.

 

  Very truly yours,         INNERWORKINGS, INC.       By:   /s/ Ron Provenzano  
Name: Ron Provenzano   Title: General Counsel

 

Agreed and Affirmed,

as of this 18th day of April, 2014:

 

/s/ Daniel Friedberg     Daniel Friedberg    

 

Agreed and Affirmed solely with respect

to Sections 3 and 4 of this Letter Agreement,

as of this 18th day of April, 2014:

 

SAGARD CAPITAL PARTNERS, L.P.

 

By:   /s/ Daniel Friedberg     Name: Daniel Friedberg     Title: President    

 



 

